IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHARLES JOHNSON AND LAURA                   : No. 211 WAL 2021
JOHNSON,                                    :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
DQE HOLDINGS, DUQUESNE LIGHT                :
COMPANY, INC., AND DUQUENSE LIGHT           :
COMPANY,                                    :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2021, the Petition for Allowance of Appeal

is DENIED.